
	
		I
		112th CONGRESS
		2d Session
		H. R. 6242
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2012
			Mr. Nadler (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Berman,
			 Mr. Poe of Texas,
			 Mr. Crowley, and
			 Mr. Turner of New York) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To direct the President to submit to Congress a report on
		  actions the executive branch has taken relating to the resolution of the issue
		  of Jewish refugees from Arab countries.
	
	
		1.FindingsCongress finds the following:
			(1)Armed conflicts in the Middle East have
			 created refugee populations numbering in the millions and comprised of peoples
			 from many ethnic, religious, and national backgrounds.
			(2)Jews have lived
			 mostly as a minority in the Middle East, North Africa, and the Persian Gulf
			 region for more than 2,500 years.
			(3)The United States
			 has long voiced its concern about the mistreatment of minorities and the
			 violation of human rights in the Middle East and elsewhere.
			(4)The United States
			 continues to play a pivotal role in seeking an end to the Arab-Israeli conflict
			 in the Middle East and to promoting a peace that will benefit all the peoples
			 of the region.
			(5)United States
			 administrations historically have called for a just solution to the Palestinian
			 refugee problem.
			(6)The Palestinian
			 refugee issue has received considerable attention from countries of the world
			 while the issue of Jewish refugees from the Arab and Muslim worlds has received
			 very little attention.
			(7)A
			 comprehensive peace in the region will require the resolution of all
			 outstanding issues through bilateral and multilateral negotiations involving
			 all concerned parties.
			(8)Approximately
			 850,000 Jews were displaced from Arab countries since the declaration of the
			 State of Israel in 1948.
			(9)The United States
			 has demonstrated interest and concern about the mistreatment, violation of
			 rights, forced expulsion, and expropriation of assets of minority populations
			 in general, and, in particular, former Jewish refugees displaced from Arab
			 countries as evidenced, inter alia, by—
				(A)the Memorandum of
			 Understanding signed by President Jimmy Carter and Israeli Foreign Minister
			 Moshe Dayan on October 4, 1977, which states that [a] solution of the
			 problem of Arab refugees and Jewish refugees will be discussed in accordance
			 with rules which should be agreed;
				(B)after negotiating
			 the Camp David Accords, the Framework for Peace in the Middle East, the
			 statement by President Jimmy Carter in a press conference on October 27, 1977,
			 that Palestinians have rights . . . obviously there are Jewish refugees
			 . . . they have the same rights as others do; and
				(C)in an interview
			 after Camp David II in July 2000, at which the issue of Jewish refugees
			 displaced from Arab lands was discussed, the statement by President Clinton
			 that There will have to be some sort of international fund set up for
			 the refugees. There is, I think, some interest, interestingly enough, on both
			 sides, in also having a fund which compensates the Israelis who were made
			 refugees by the war, which occurred after the birth of the State of Israel.
			 Israel is full of people, Jewish people, who lived in predominantly Arab
			 countries who came to Israel because they were made refugees in their own
			 land..
				(10)On April 1, 2008,
			 the House of Representatives passed House Resolution 185, expressing the sense
			 of the House of Representatives that—
				(A)for any
			 comprehensive Middle East peace agreement to be credible and enduring, the
			 agreement must address and resolve all outstanding issues relating to the
			 legitimate rights of all refugees, including Jews, Christians, and other
			 populations, displaced from countries in the Middle East; and
				(B)the President
			 should instruct the United States Representative to the United Nations and all
			 United States representatives in bilateral and multilateral fora to—
					(i)use
			 the voice, vote, and influence of the United States to ensure that any
			 resolutions relating to the issue of Middle East refugees, and which include a
			 reference to the required resolution of the Palestinian refugee issue, must
			 also include a similarly explicit reference to the resolution of the issue of
			 Jewish refugees from Arab countries; and
					(ii)make clear that
			 the United States Government supports the position that, as an integral part of
			 any comprehensive Arab-Israeli peace, the issue of refugees from the Middle
			 East, North Africa, and the Persian Gulf must be resolved in a manner that
			 includes recognition of the legitimate rights of and losses incurred by all
			 refugees displaced from Arab countries, including Jews, Christians, and other
			 groups.
					(11)The international
			 definition of a refugee clearly applies to Jews who fled the persecution of
			 Arab regimes, where a refugee is a person who owing to a well-founded
			 fear of being persecuted for reasons of race, religion, nationality, membership
			 of a particular social group, or political opinion, is outside the country of
			 his nationality, and is unable to or, owing to such fear, is unwilling to avail
			 himself of the protection of that country (the 1951 Convention relating
			 to the Status of Refugees).
			(12)On January 29,
			 1957, the United Nations High Commissioner for Refugees (UNHCR), determined
			 that Jews fleeing from Arab countries were refugees who fell within the mandate
			 of the UNHCR.
			(13)Subsequently, in
			 a second UNHCR declaration, Dr. E. Jahn of the Office of the United Nations
			 High Commissioner stated, on July 6, 1967: I refer to our recent
			 discussion concerning Jews from Middle Eastern and North African countries in
			 consequence of recent events. I am now able to inform you that such persons may
			 be considered prima facie within the mandate of this Office..
			(14)United Nations
			 Security Council Resolution 242 of November 22, 1967, calls for a just
			 settlement of the refugee problem without distinction between
			 Palestinian and Jewish refugees, and this is evidenced by the following:
				(A)On November 16,
			 1967, the United Kingdom submitted a draft of Resolution 242 (S/8247) to the
			 United Nations Security Council. This United Kingdom draft called for a just
			 settlement of the refugee problem. The Soviet Union submitted
			 its own draft of Resolution 242 (S/8253) to the United Nations Security Council
			 four days later which restricted the just settlement to only Palestinian
			 refugees.
				(B)On November 22,
			 1967, the United Nations Security Council unanimously approved the draft of
			 Resolution 242 advanced by the United Kingdom. It thus rejected the limitation
			 proposed by the Soviet Union and accepted the broader notion of a just
			 settlement of the refugee problem arising out of the Middle East
			 conflict to include Palestinian and Jewish refugees.
				(C)Justice Arthur
			 Goldberg, the United States Chief Delegate to the United Nations at that time,
			 who was instrumental in drafting the unanimously adopted Resolution 242,
			 pointed out that The Resolution addresses the objective of
			 achieving a just settlement of the refugee problem. This
			 language presumably refers both to Arab and Jewish refugees, for about an equal
			 number of each abandoned their homes as a result of the several
			 wars..
				(15)In his opening
			 remarks before the January 28, 1992, organizational meeting for multilateral
			 negotiations on the Middle East in Moscow, United States Secretary of State
			 James Baker made no distinction between Palestinian refugees and Jewish
			 refugees in articulating the mission of the Refugee Working Group, stating that
			 [t]he refugee group will consider practical ways of improving the lot of
			 people throughout the region who have been displaced from their
			 homes.
			(16)The Roadmap to a
			 Permanent Two-State Solution to the Israeli-Palestinian Conflict, which refers
			 in Phase III to an agreed, just, fair, and realistic solution to the
			 refugee issue, uses language that is equally applicable to all persons
			 displaced as a result of the conflict in the Middle East.
			(17)Israel’s
			 agreements with Egypt, Jordan, and the Palestinians have affirmed that a
			 comprehensive solution to the Arab-Israeli conflict will require a just
			 solution to the plight of all refugees.
			(18)Israel’s
			 long-standing position in support of the rights and claims of Jewish refugees
			 from Arab countries and Iran is well-established:
				(A)On September 28,
			 1969, Israel adopted Government Decision number 34, in which it set up a
			 special, temporary department in the Ministry of Justice to gather facts and
			 evidence regarding property expropriated and persecution perpetrated on Jews in
			 Egypt, Iraq, Syria, and Yemen.
				(B)On March 3, 2002,
			 Israel adopted Government Decision number 1544, in which it reaffirmed
			 Government Decision number 34 and expanded it to include Jews who left all Arab
			 countries and Iran.
				(C)On December 28,
			 2003, Israel adopted Government Decision number 1250, in which it reaffirmed
			 Government Decisions number 34 and 1544 and directed the Department for the
			 Rights of Jews from Arab Countries in the Ministry of Justice to continue
			 collecting information on property expropriated and persecution perpetrated on
			 Jews in Arab countries, create a centralized database of this information, and
			 publish this information to encourage parties to come forward.
				(19)Recently, in
			 February 2010, the Israeli Knesset adopted a law preserving the rights for
			 compensation for Jewish refugees who originated from Arab countries and Iran.
			 According to this law, the Israeli government and its prime minister are
			 instructed to raise the issue of compensation for private and communal property
			 during negotiations.
			(20)The initiative to
			 secure rights and redress for Jews who were forced to flee Arab countries does
			 not conflict with the right of Palestinian refugees to claim redress.
			(21)All countries
			 should be aware of the plight of Jews and other minority groups displaced from
			 countries in the Middle East, North Africa, and the Persian Gulf.
			(22)An international
			 campaign has been proceeding in some 20 countries to record the history and
			 legacy of Jewish refugees from Arab countries.
			(23)A just,
			 comprehensive Arab-Israeli peace cannot be reached without addressing the
			 uprooting of centuries-old Jewish communities in the Middle East, North Africa,
			 and the Persian Gulf.
			(24)It would be
			 inappropriate and unjust for the United States to recognize rights for
			 Palestinian refugees without recognizing equal rights for Jewish refugees from
			 Arab countries.
			2.ReportNot later than 1 year after the date of the
			 enactment of this Act, and every two years thereafter, the President shall
			 submit to Congress a report on the following:
			(1)Actions the
			 executive branch has taken to fulfill the sense of the House of
			 Representatives, as contained in paragraph (2) of the first section of House
			 Resolution 185 (as passed the House of Representatives on April 1, 2008) and
			 described in section 1(10)(B) of this Act.
			(2)Actions the
			 executive branch has taken to use the voice, vote, and influence of the United
			 States to ensure that any statements that include a reference to the required
			 resolution of the Palestinian refugee issue by the Quartet on the Middle East,
			 which includes the United Nations, the United States, the European Union, and
			 Russia, must also include a similarly explicit reference to the resolution of
			 the issue of Jewish refugees from Arab countries.
			(3)Assistance the
			 United States has provided to Israel to help it accomplish its goal that the
			 interests of Jews displaced from Arab countries are considered in any final
			 settlement of the Middle East refugee question that is part of any
			 comprehensive Arab-Israeli peace.
			(4)Recommended
			 actions that would ensure that the interests of all refugees displaced from
			 Arab countries, including Jews, Christians, and other groups, are considered in
			 any final settlement of the Middle East refugee question that is part of any
			 comprehensive Arab-Israeli peace.
			
